TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00048-CR


Malcolm Jamon Evans, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
NO. 64,159, HONORABLE JOE CARROLL, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Malcolm Jamon Evans was convicted of injury to a child and sentenced to 50 years
in prison.  See Tex. Penal Code Ann. § 22.04 (West Supp. 2009).  Evans filed a notice of appeal, but
the trial court has certified that this is a plea bargain case and that Evans has no right of appeal.  The
trial court record contains letters from appellant in which he states that he has been told he waived
his right to appeal.  He also states, "I would like to withdraw my appeal."
		Because the record does not contain a certification that the defendant has the right of
appeal, this appeal is dismissed.  See Tex. R. App. P. 25.2(a)(2), (d).

                                                                                      
						G. Alan Waldrop, Justice
Before Chief Justice Jones, Justices Pemberton and Waldrop
Dismissed
Filed:   February 26, 2010
Do Not Publish